El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El 24 de noviembre de 1937, al revocar este tribunal la *707sentencia que con fecha 6 de abril de 1935 había dictado la corte inferior, declaró con lugar la demanda y condenó a la demandada al pago de nna indemnización de $3,000 y las costas (52 D.P.ít. 336). Gruardó silencio con respecto a ho-norarios de abogado.
Dentro del término de ley el demandante archivó en la corte de distrito sn memorándum de costas, entre cuyas par-tidas incluía una por $1,000 por concepto de honorarios de abogado. Lo impugnó la demandada en cuanto a varias par-tidas, entre ellas la de honorarios, y sometida la cuestión, la corte dictó resolución modificando nna de las partidas impug-nadas y desaprobando otras. La partida de honorarios de abogado fue desaprobada en sn totalidad por estimar la corte que no habían sido concedidos por la sentencia que dictó este tribunal.
Apeló el demandante y por estipulación de las partes limitó el recurso a la partida de honorarios de abogado.
La única cuestión a resolver en este recurso es la de si la condena de costas que se pronunció en la sentencia de este tribunal incluye o no honorarios de abogado.
Arguye el apelante que la sentencia que dictó este tribunal en grado de apelación el 24 de noviembre de 1937 es la que debió haber dictado la corte de distrito el 6 de abril de 1935 y como en esta última fecha, de acuerdo con la ley que entonces imperaba, según había sido interpretada repe-tidamente por este tribunal, la palabra “costas” en un pro-nunciamiento incluía honorarios de abogado, a menos que expresamente se excluyeran por el tribunal sentenciador, el pronunciamiento de costas que se hizo por este tribunal sin haberlos excluido los incluye, y que por consiguiente tiene derecho el apelante a que le sean tasados en su memorándum de costas.
Sostiene la apelada que la ley aplicable no es la que re-gía al tiempo de dictarse la sentencia de la corte inferior, sino la que imperaba el 24 de noviembre de 1937, cuando se dictó la de este tribunal, y que siendo así como de acuerdo *708con el artículo 327 del Código de Enjuiciamiento Civil, lo mismo según fue enmendado por la Ley número 69 de 11 de mayo de 1936 (leyes de ese año, pág. 353) como por la nú-mero 94 de 11 de mayo de 1937 (leyes de ese año, pág. 239), la condena de costas no incluye honorarios de ahogado a me-nos que expresamente se haga tal pronunciamiento, claro es, según la apelada, que la condena de costas en la sentencia de 24 de noviembre de 1937 no incluye tales honorarios.
Tanto bajo el imperio de la ley que existía el 6 de abril de 1935 como bajo el de la que regía el 24 de noviembre de 1937, la condena de honorarios de abogado es cuestión que descansa en la sana discreción del tribunal sentenciador, ha-bida cuenta de la temeridad y grado de culpa de la parte contra quien se dicte la sentencia. La única diferencia en-tre una y otra ley en cuanto a este punto es que de acuerdo con la primera la condena de costas .incluye honorarios de abogado a menos que expresamente se excluyan, mientras que bajo la segunda los honorarios de abogados no están compren-didos en el pronunciamiento de costas a menos que expre-samente se incluyan, debiendo en este último caso determi-narse en la sentencia el montante de los mismos. De ma-nera, pues, que la parte a cuyo favor se dicta la sentencia no tiene, bajo ninguna de dichas leyes, un derecho adquirido (-vested right) a una condena de honorarios de abogado a su favor. Todo depende de la forma en que ejercite su discre-ción la corte sentenciadora. No sucede como con las costas, propiamente dichas, que por disposición expresa de la ley en vigor deben en todo caso concederse a la parte victoriosa.
A nuestro juicio la manera de resolver la controversia es determinando cuál fué la intención de este tribunal al hacer el pronunciamiento de costas en su sentencia de 24 de no-viembre de 1937.
Considerando que este tribunal, al dictar la sentencia de 24 de noviembre de 1937 conocía la ley y el significado que entonces tenía la palabra “costas”, y que si deseaba ejerci-tar su discreción a favor del demandante concediéndole ho-*709norarios de abogado debía expresarlo así en sn sentencia, de-terminando a la vez el montante de los mismos, pues para esa fecha la condena de costas no incluía honorarios de abo-gado, fácil es comprender que al no incluirlos en sn senten-cia, fné sn intención no concederlos.
No habiendo hecho este tribunal pronunciamiento alguno con respecto a honorarios de abogado y no estando éstos in-cluidos en la condena de costas cuando se dictó dicha senten-cia, no cabe otra conclusión que no sea la de que no fueron concedidos.
Siendo ello así, procede confirmar la resolución ■apelada.